DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on January 18, 2022.
Claims 1, 3 and 8-9 have been amended. Claim 2 has been cancelled.  No claims have been added.  Thus, claims 1, and 3-9 are pending and examined below.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102019214161.7, filed on September 17, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments regarding claim rejections under 35 U.S.C. § 103, filed January 18, 2022, have been fully considered but they are not persuasive.  Applicant amends the three alternative limitations of original independent claim 2, to recite the other two alternative limitations to overcome the “time-out” limitation rejection taught by Sakurai.
	In response to this amendment, a revisit of Sakurai by Examiner has determined that Sakurai also teaches the other two alternative limitations of the triggering is carried out by an “interprocess communication” (IPC) as well as carried out “periodically”, and articulated in an updated 35 U.S.C. § 103 rejection rationale below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuji (US-20170294120-A1) in view of Sakurai (US-20070076593-A1).

Regarding claim 1, Ootsuji teaches a method for automating a driving function (see Ootsuji, Abstract, figure 1, paragraph 19, regarding automatic driving system 1, an example of a device performing a method for automating a driving function, whereby the “automatic driving system automatically selects, from each automatic driving function provided in the vehicle or each level of driving automation into which each automatic driving function is classified, an automatic driving function or a level of driving automation according to the circumstances surrounding the vehicle or the driving state of the vehicle, automatically performs a part of or the entirety of a vehicle driving operation to automatically drive the vehicle, and, remembers the time of automatic driving and information indicating the selected automatic driving function or level of driving automation at that time.”) comprising the following steps: triggering, using an activation condition, an activation of a process controlling the driving function (see Ootsuji, Abstract, figure 1, paragraph 19 and 27, regarding automatic driving control device 10, dispatching control commands based (triggered) by “a circumstance surrounding the vehicle and/or a driving state of the vehicle”, an example of an activation condition) and temporally controlling, by an activation manager, the process, during the controlling of the driving function (see Ootsuji, Abstract, figure 1, paragraph 19 and 27, regarding, for example, automatic driving control device 10 (activation manager) dispatching control commands (temporally controlling) acceleration control unit 60, the process of controlling vehicle acceleration, as needed to maintain speed during cruise control, a driving function).
	Ootsuji does not teach an activation condition (that is) modelled by a trigger.
However, it would have been obvious by those skilled in the art at the time of
Applicant’s filing to know that all software, developed and to be deployed in production vehicles, and in particular during the “highly automated driving” (HAD) development stage, require comprehensive verification and validation, known in the automotive industry as the “V-model”, and includes Software-in-the-loop (SIL) testing with modelling and simulation, as this would improve the reliability of the deployed software and improve vehicle safety operation, hence the activation condition by a trigger would have been modelled, simulated, and tested.
	Furthermore, Ootsuji does not teach and further comprising at least one of the following: the triggering is carried out by an interprocess communication, or the triggering is carried out periodically.
However, Sakurai addresses this shortfall and teaches a vehicle control system method with multiple ECU (processing nodes) communicating with each other (interprocess communications) at fixed time slots (periodically) to collectively evaluate operating states of the nodes and dispatching a node failure flag (trigger) upon determining an abnormal operating status (see Sakurai, Abstract, figure 15, paragraphs 4-12, 111-112, and 244, regarding “a network is configured such that each node will transmit data periodically by repeating communication cycles composed of a series of predetermined transmit/receive patters; the node status determination section in the network performs a node status determination process in each node in a communication cycle; decisions obtained as a result of the node status determination process in the communication cycle are exchanged among nodes by the node status evaluation result transmitting/receiving section during the next communication cycle; and the failed-node identification section identifies any failed node”).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the method of Ootsuji to further comprise the interprocess communications and periodic triggering methods of Sakurai, because these additional triggering methods (technique) effectively implements a desirable “heart-beat” monitoring of active vehicle processes and therefore could respond accordingly should an abnormality be triggered, and further improves the operational safety paradigm by enabling a fault tolerant control architecture supporting redundant detection and reporting of failing processes (nodes). 

Regarding claim 3, modified Ootsuji teaches the method as recited in claim 1, except wherein the interprocess communication is carried out via middleware interfaces.
However, Sakurai teaches a vehicle control system method that can implement “failed-node monitoring function using middleware, a control application can acquire node status information using a predetermined AP1 (Application Program Interface), and thus it is possible to improve development efficiency of control application software”, an example of using (carried out via) middleware interfaces for interprocess communication (see Sakurai, Abstract, figure 21, paragraphs 4-12, and 124-125, regarding failed-node monitoring middleware 1500).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the method of Ootsuji to further comprise utilizing the middleware interfaces of Sakurai, because as already cited above, “improve(s the) development efficiency of control application software”, by utilizing common predetermined API’s.

Regarding claim 4, modified Ootsuji teaches the method as recited in claim 3, including wherein the activation condition is modelled using a predefined modelling language.
It would have been obvious by those skilled in the art at the time of Applicant’s filing to know that all software, developed and to be deployed in production vehicles, and in particular during the “highly automated driving” (HAD) development stage, require comprehensive verification and validation, known in the automotive industry as the “V-model”, and includes Software-in-the-loop (SIL) testing with modelling and simulation, whereby the plethora of simulation tools suite includes predefined modelling language to construct/define the models in order to be simulated.

Regarding claim 5, modified Ootsuji teaches the method as recited in claim 4 including wherein states of the interfaces are expressed in the modelling language by Boolean variables, and the modeling language includes Boolean functions of the variables and comparison predicates for time stamps and sequence numbers.  
	It would have been obvious by those skilled in the art at the time of Applicant’s filing to know that all software, developed and to be deployed in production vehicles, and in particular during the “highly automated driving” (HAD) development stage, require comprehensive verification and validation, known in the automotive industry as the “V-model”, and includes Software-in-the-loop (SIL) testing with modelling and simulation, whereby the plethora of simulation tools suite are implemented using Boolean variables, functions, and modeling time-based (time stamps) pattern stimuli (sequence numbers) or model outputs.

Regarding claim 6, modified Ootsuji teaches the method as recited in claim 5 including wherein the functions are expressed in the modelling language in disjunctive normal form.
It would have been obvious by those skilled in the art at the time of Applicant’s filing to know that all software, developed and to be deployed in production vehicles, and in particular during the “highly automated driving” (HAD) development stage, require comprehensive verification and validation, known in the automotive industry as the “V-model”, and includes Software-in-the-loop (SIL) testing with modelling and simulation, whereby the plethora of simulation tools suite supports modelling language in disjunctive normal form (DNF)  as well as conjunctive normal form (CNF).   Furthermore, either form can mathematically be converted to the other form so that they are Boolean equivalent functions.

Regarding claim 7, modified Ootsuji teaches the method as recited in claim 1 including wherein the trigger is transferred to the process in the case of an activation (see Ootsuji, figure 3, paragraph 19 and 35, regarding “an automatic driving function switching unit 102A for making switching (transferring) determination of automatic driving function (process) for accomplishing automatic driving and performing switching of the target control mode”, when an activation is triggered).

Regarding claim 8, independent claim 8 is a non-transitory machine-readable memory medium with instructions that perform the identical method of independent claim 1, therefore claim 8 is also rejected under 35 U.S.C. § 103 for the same rationale as claim 1.

Regarding claim 9, independent claim 9 is a device performing the identical method of independent claim 1, therefore claim 9 is also rejected under 35 U.S.C. § 103 for the same rationale as claim 1.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/P.Y.N./Examiner, Art Unit 3661

May 6, 2022
                                               
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661